  
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1529 
In the House of Representatives, U. S.,

November 16, 2010
 
RESOLUTION 
Commending Bob Sheppard for his long and respected career as the public-address announcer for the New York Yankees and the New York Giants. 
 
 
Whereas Bob Sheppard served as the public-address announcer for the New York Yankees from opening day in 1951 through 2007; 
Whereas Bob Sheppard served as the public-address announcer for the New York Giants from 1956 through 2005; 
Whereas Bob Sheppard announced at 62 World Series games, 2 All-Star Games, and introduced more than 72 Hall of Famers throughout his career, with his often-heard, booming voice eventually earning him the nickname The Voice of God; 
Whereas Bob Sheppard utilized his great oratory skills not only in the sports arena, but as the chairman of the speech department at John Adams High School in Queens, New York, and as an adjunct professor of speech at St. John’s University; 
Whereas Bob Sheppard was honored for his 50 memorable years of service as the announcer at Yankee Stadium with Bob Sheppard Day, celebrated on May 7, 2000, and with a permanent plaque in Monument Park behind Yankee Stadium in the Bronx; 
Whereas Bob Sheppard’s clear, distinctive voice has set the standard of sports announcing, and has become ingrained in the fans and players as a widely recognized and revered Yankees tradition; 
Whereas Bob Sheppard’s voice will continue to live on as the recorded introduction of Yankees’ shortstop Derek Jeter; 
Whereas Bob Sheppard lived for 70 years in Baldwin, New York, and spent 4 years playing in semi-professional football leagues on Long Island, including the Valley Stream Red Raiders and the Hempstead Monitors; and 
Whereas Bob Sheppard died on July 11, 2010, at his home in Baldwin, New York, at age 99: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the legacy of Bob Sheppard and his distinctive announcements as a revered tradition not only to the New York Yankees and the New York Giants, but also to the games of baseball and football and the field of sports announcing; and 
(2)commends Bob Sheppard for his 52 years of service as a public-address announcer and his long tenure as a speech professor. 
 
Lorraine C. Miller,Clerk.
